             Case 2:18-cv-00659-JLR Document 214 Filed 04/16/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          CALIFORNIA EXPANDED                           CASE NO. C18-0659JLR
            METAL PRODUCTS COMPANY,
11          et al.,                                       ORDER ADOPTING REPORT
                                                          AND RECOMMENDATION
12                               Plaintiffs,
                   v.
13

14          JAMES A. KLEIN, et al.,

15                               Defendants.

16          Before the court is Special Master Mark Walters’s report and recommendation on
17   Plaintiffs California Expanded Metal Products Company and Clarkwestern Dietrich
18   Building Systems LLC’s (collectively, “Plaintiffs”) motion to compel Defendants James
19   A. Klein and Safti-Seal, Inc. (collectively, “Defendants”) to fully respond to various
20   requests for production. (R&R (Dkt. # 213).) Due to disagreements over whether
21   Defendants had turned over all documents, Plaintiffs request an order allowing a third
22   //


     ORDER - 1
             Case 2:18-cv-00659-JLR Document 214 Filed 04/16/21 Page 2 of 2




 1   party to independently image and search Defendants’ servers, computers and electronic

 2   devices to confirm that all responsive documents have been produced. (Id. at 2-5.)

 3          Pursuant to Federal Rule of Civil Procedure 53(f), the court must decide de novo

 4   all objections to the findings of fact or conclusions of law made or recommended by a

 5   special master. Fed. R. Civ. P. 53(f)(3)-(4). Here, neither party objects to Mr. Walters’s

 6   recommendation. (See Dkt.; see also R&R at 9 (allowing parties to file objections, if

 7   any, within ten days).) The court has reviewed Mr. Walters’s report and recommendation

 8   in accordance with Federal Rule of Civil Procedure 53(f), the relevant portions of the

 9   record, and the applicable law. Having done so, the court finds Mr. Walters’s reasoning

10   persuasive and independently reaches the same conclusions for the reasons articulated by

11   Mr. Walters. Accordingly, the court ADOPTS the report and recommendation in its

12   entirety (Dkt. # 213) and DENIES Plaintiffs’ motion to compel without prejudice.

13          Dated this 16th day of April, 2021.

14

15                                                    A
                                                      JAMES L. ROBART
16
                                                      United States District Judge
17

18

19

20

21

22


     ORDER - 2
